Pee CueiaM.
The defendants introduced no evidence, and at the close of plaintiff’s evidence made a motion in the court below for judgment as in ease of nonsuit. O. S., 567. The motion was allowed as to E. T. Hardy and the Atlantic Joint Stock Land Bank, and overruled as to Grover Cameron and J. A. Phillips. In this we see no error.
It will serve no good purpose to set forth the evidence, as it was plenary to sustain the verdict. The allegations in the complaint were *677definite and sufficient to submit tbe issues, wbicb were determinative of tbe controversy. Defendants did not except to tbe issues and tender others. Tbe demurrer ore terms, motion for judgment non obstante veredicto, tbe motion for a new trial made by defendants cannot be sustained. Tbe exceptions and assignments of error to tbe admission and answers of certain witnesses cannot be sustained — to say tbe least, tbey were not prejudicial. We tbinb tbe court below in tbe long and careful charge set forth tbe law. applicable to tbe facts, and exceptions and assignments of error made by defendants to tbe charge cannot be sustained.
All tbe evidence indicated that N. A. Cameron was non compos mentis from tbe time be was stricken with paralysis, on 5 April, 1919, until be died, on 11 April, 1929. Plaintiff testified: “He was paralyzed 6 April, 1919, and I discovered bis mental and physical condition was bad after be was paralyzed.” Tbe evidence to this effect was overwhelming- — • from 16 December, 1924, when tbe alleged deed was made. Tbe action was brought by plaintiff, a daughter of N. A. Cameron, within three years after tbe death of N. A. Cameron; therefore, tbe action was not barred by tbe three-year statute of limitations.
Tbe defendant J. A. Phillips, with serious charges against him, introduced no evidence on tbe trial to disprove them. We see no new or novel proposition of law involved in tbe case. On tbe evidence it was a matter for tbe jury to determine, and tbey have found tbe facts in favor of plaintiff. Tbe court below fully protected the defendant J. A. Phillips in tbe judgment. We see on tbe whole record no prejudicial or reversible error.
For tbe reasons given in tbe judgment of tbe court below, there is
No error.